Citation Nr: 0945667	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  09-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from September 1948 to 
September 1949 and from November 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim of entitlement to service connection.  So, 
regrettably, this claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

While the Board acknowledges that the Veteran was provided 
with a VA audiological examination in August 2006, as well as 
several audiological evaluations over the years, the Board 
notes that the examination report and the Veteran's VA 
treatment reports provide conflicting opinions as to whether 
his bilateral hearing loss is causally or etiologically 
related to his military service.  In this regard, the Board 
acknowledges that the Veteran's service treatment records do 
not demonstrate that the Veteran had hearing loss at his 
discharge from the military, but that this is not 
determinative as to whether his current bilateral hearing 
loss is etiologically related to his military service and 
does not preclude service connection in this case.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] 
operates to establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . .").  See also Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  

Likewise, the Board acknowledges that the August 2006 VA 
examiner, in finding that the Veteran's hearing loss was 
unrelated to his military service, stated that the Veteran's 
wife noted that his hearing loss began in 1994 and that the 
Veteran began undergoing audiological testing in 2000, but 
points out that the VA examiner did not address the Veteran's 
uninterpreted audiological evaluation reports, beginning in 
1978.  To the contrary, the Veteran's treating providers 
found that the Veteran's bilateral hearing loss was related 
to the Veteran's military service, including his weapons 
training and work as a radio repairman.  However, neither the 
VA examiner, nor the Veteran's treating audiologists 
addressed the nature of the Veteran's post-service 
occupational and recreational history.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  VA adjudicators may 
consider only independent medical evidence to support 
their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the Board finds that the Veteran should be afforded a VA 
examination in order to determine nature and etiology of the 
Veteran's bilateral hearing loss disability.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).   See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Schedule the Veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, etiology and 
severity of any current bilateral hearing 
loss.  The examiner is then requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., 50-percent 
or greater probability) that current 
bilateral hearing loss is related to his 
service in the military - in particular, 
to noise exposure he sustained while in 
the military.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
Also have the examiner take into 
consideration the Veteran's medical, 
occupational, and recreational history 
prior to and since his active service.  
The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report of the evaluation.  

2.  Then, the RO should readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of all additional 
information obtained since issuance of 
the most recent supplemental statement of 
the case, including evidence obtained as 
a result of this remand.  If the claim on 
appeal remains denied, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



